DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application on July 19, 2021.  Claims 1-10 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3,6,10 are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Moon (2019/0115404).
Re-claim 1, Moon teaches (at Figs 1-10; para 49-156), a display device, comprising: a substrate 111 (Figs 8,10) including a display area (Figs 8,10,3) and a peripheral area (not shown in Figs 8,10 but at the edges and periphery of the display device; a non-display region); a display element (170 in Figs 8,4,10; para 81) on the display area; a thin-film encapsulation layer (180 in Figs 10,8,3; para 83-86) covering the display element; a first inclination structure (e.g. one of 323, 332,322 in Figs 10,8,4,3) on the thin-film encapsulation layer 180, the first inclination structure being adjacent to the display element 170; a second inclination structure (e.g. second inclination structure 321 with first inclination structure 323,332; or second inclination structure 331 with first inclination structure of 323,332,322;  Figs 10,8,3) at least partially surrounding the first inclination structure in a plan view, and being spaced from the first inclination structure on the thin- film encapsulation layer 170 (as shown in Figs 10,8); and a planarization layer 311/211 (para 87-96 to 104; Figs 3-10) covering the first inclination structure and the second inclination structure and having a refractive index (para 89-95) that is different from a refractive index of the first inclination structure and is different from a refractive index of the second inclination structure.  Re-claim 2, wherein a height of the first inclination structure (e.g. 332,323,322 shown in Figs 10,8,4,3) is different from a height of the second inclination structure. (e.g. 321,331 in Figs 10,8,4,3).   Re-claim 3, wherein a width of a wall of the first inclination structure (e.g. 323,322 shown in Figs 10,8,4,3) is different from a width of a wall of the second inclination structure (e.g. 321,331  in Figs 10,8,4,3).  Re-claim 6, wherein the second inclination structure has a closed loop shape (Figs 1,2A-2B for closed loop shape with Figs 3-10).   Re-claim 10, the display element is an organic light-emitting diode 170 (Figs 3,4,10; para 81).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (2019/0115404) taken with Kim (2016/0285038).
Moon teaches (at Figs 1-10; para 49-156) the organic light-emitting display device, as applied to claims 1-3,6,10 above, and fully repeated herein; Re-claim 9, Moon teaches the display device further comprising a thin-film encapsulation layer 180 (Figs 10,310; para 83-86) covering the organic light-emitting diodes 170 on the substrate, the thin-film encapsulation layer including a first inorganic encapsulation layer 181, an organic encapsulation layer 182, and a second inorganic encapsulation layer 183. 
Re-claim 9:  As described above, Moon lacks detailing about a dam in a peripheral area of the organic light-emitting display device that is around the display area, wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer directly contact each other outside the dam. 
However,  Kim ‘038 teaches (Fig 2, para 66-73,39) the display device comprising a dam 120 in a peripheral area of the display device 100b that is around the display area, wherein the thin-film encapsulation layer comprises a first inorganic encapsulation layer 320, an organic encapsulation layer 330, and second inorganic encapsulation layer 340, wherein the first inorganic encapsulation layer 320 and the second inorganic encapsulation layer 340 directly contact each other outside the dam (Fig 2, para 78).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic light emitting device of Moon by employing a dam in a peripheral area of the display device that is around the display area, wherein the thin-film encapsulation layer comprises inorganic/organic/inorganic encapsulation layer, and wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer directly contact each other outside the dam, as taught by Kim.  This is because of the desirability to prevent an overflow of the edge tail of the organic encapsulation layer, thereby improving the reliability of the display device. 


Claims 1,6,7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Kook (2016/0064690)  taken with Goto (2006/0245060).
Re-claims 1: Kook teaches (at Figs 2-3,4A-4B; paragraphs 28-54) a display device, comprising: a substrate 100 including a display area (Fig 2 for Display Region) and a peripheral area (Figs 1-2 for Non-Display region); a display element (OLED in Fig 2, para 29-30) on the display area; a thin-film encapsulation layer 160 (Fig 2, para 37-38) covering the display element OLED; a first inclination structure  (inner 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) on the thin-film encapsulation layer 160, the first inclination structure being adjacent to the display element (OLED in Fig 2) ; a second inclination structure (outer 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) at least partially surrounding the first inclination structure in a plan view (Figs 4A-4B; para 48-53), and being spaced from the first inclination structure on the thin- film encapsulation layer 160; and a planarization layer (175,180 in Fig 2, para 50-52) covering the first inclination structure (inner 165b) and the second inclination structure (outer 165b).  Re-claim 6, wherein the second inclination structure (outer 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) has a closed loop shape (Figs 4A-4B).  Re-claim 7, wherein a cross-sectional shape of the first inclination structure (inner 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) has a tapered inclination (Figs 2-3), and an upper surface of the first inclined structure is smaller than a lower surface of the first inclined structure (as shown in Figs 2-3).  Re-claim 10, the display element is an organic light-emitting diode (OLED in Fig 2, para 29-30).
Re-claim 1: As described above, Kook already teaches the planarization layer, but lacks employing teaching the planarization layer having a refractive index that is different from a refractive index of the first inclination structure and the second inclination structure. 
However, Goto teaches (at Figs 1-8; para 53-94) the planarization layer (e.g. 12 in Fig 1) covering the plurality of inclination structures including the first inclination structure (e.g. 14 in Fig 1) and the second inclination structure (e.g. another 14 in Fig 1), wherein the planarization layer is having the refractive index that is different from or greater than the refractive index of the first inclination structure and the second inclination structure (paragraphs 53,59,63 for lower refractive index of the structures).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic light emitting device of Kook by providing the planarization layer having the refractive index different from or greater than the refractive index of the first inclination structure and the second inclination structure, as taught by Goto.  This is because of the desirability to controlling a view angle by reflecting the light beam inside so as to improve a screen brightness.   
   

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kook (2016/0064690) and Goto (2006/0245060), as applied to claims 1,6,7,10 above, and further of Kim (2016/0285038).
Kook and Goto teach the display device, as applied to claims 1,6,7,10 above, and fully repeated herein; Re-claim 2, Kook teaches wherein a height of the first inclination structure (inner 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) is similar to a height of the second inclination structure (outer 165b in Fig 2, para 39-42; Figs 2-3,4A-4B); and Re-claim 3, wherein a width of a wall of the first inclination structure (inner 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) is similar to a width of a wall of the second inclination structure (outer 165b in Fig 2, para 39-42; Figs 2-3,4A-4B).
Re-claims 2-3:  As described above, Kook already teaches the first inclination structure and the second inclination structure, but lacks having the first and second inclination structures having different height and width.
However, Kim teaches (Figs 2,6; paragraphs 35-68) the display device comprising the first inclination structure (120, Fig 2, para 66-68) and the second inclination structure (130, Fig 2; para 72) at least partially surrounding the first inclination structure, wherein re-claim 2, a height of the first inclination structure (120, Fig 2, para 66-68) is greater than a height of the second inclination structure (130, Fig 2; para 72); and wherein re-claim 3, a width of a wall of the first inclination structure (120, Fig 2, para 66-68) is greater than a width of a wall of the second inclination structure (130, Fig 2; para 72).
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention was made to provide the display device of Kook by employing the first and second inclination structures having different height and width, as taught by Kim ‘038, because of the desirability to employing the inclination structures having different sizes and shapes for reflecting light from the display element in the direction toward the front surface, and because it has been held to be obvious to select a size value by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
    
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kook (2016/0064690) and Goto (2006/0245060), as applied to claims 1,6,7,10 above, and further of Kim (2016/0285038).
Kook and Goto teach the display device, as applied to claims 1,6,7,10 above, and fully repeated herein; Re-claim 4, Kook teaches wherein a height of the first inclination structure (inner 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) is similar to a height of the second inclination structure (outer 165b in Fig 2, para 39-42; Figs 2-3,4A-4B).
Re-claim 4: As described above, Kook already teaches the first inclination structure and the second inclination structure having the same height, but lacks having a third inclination structure at least partially surrounding the second inclination structure with the same height.
 However, Kim teaches the display device comprising a second inclination structure (one of four inclination structures 130 in Fig 2; para 72; Fig 4, para 76); and a third inclination structure (another one of the four inclination structure 130 in Fig 2; para 72) at least partially surrounding the second inclination structure 130 (Figs 1,2,3), wherein the height of the second inclination structure is substantially the same as a height of the third inclination structure (as shown in Fig 2 for the same height of four inclination structures 130).
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention was made to provide the display device of Kook by further employing the third inclination structure at least partially surrounding the second inclination structure and with the same height, as taught by Kim ‘038, because of the desirability to employing the plurality of inclination structures for improving the reflection of light in the direction toward the front surface, and because it has been held to be obvious to select a height value by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kook (2016/0064690) and Goto (2006/0245060), as applied to claims 1,6,7,10 above, and further of Choi (9,966,553).
Kook and Goto teach the display device, as applied to claims 1,6,7,10 above, and fully repeated herein; Re-claim 5, Kook teaches wherein a height of the first inclination structure (inner 165b in Fig 2, para 39-42; Figs 2-3,4A-4B) is similar to a height of the second inclination structure (outer 165b in Fig 2, para 39-42; Figs 2-3,4A-4B).
Re-claim 5: As described above, Kook already teaches the first inclination structure and the second inclination structure having the same height, but lacks having a third inclination structure at least partially surrounding the second inclination structure with the different height.
However, Choi teaches (at Figs 2-3; col 7, line 30 to col 8; col 3-7) a plurality of inclination structures 520 wherein the height of the second inclination structure is greater than that of the third inclination structure (520 in Fig 3). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Kook by employing the plurality of inclination structures including the second inclination structure having the height different from or greater than that of the third inclination structure, as taught by Choi. This is because of the desirability to guide and reflect the light emitted from of light emitting diode in the direction toward the front surface, thereby improving light extraction efficiency.


Claims 1,3,4,6,7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (8,618,730) taken with Goto (2006/0245060).
Re-claims 1: Park teaches (at Figs 2-13; col 4,line 43 to col 8) a display device, comprising: a substrate 110 including a display area (Fig 3 for Display Region) and a peripheral area (not shown in Figs 8,10 but at the edges and periphery of the display device, a Non-Display region); a display element (OLED in Fig 3, col 5, lines 15-20) on the display area; a thin-film encapsulation layer 400 (Fig 3, col 5, lines 15-30) covering the display element OLED; a first inclination structure (inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34) on the thin-film encapsulation layer 400, the first inclination structure being adjacent to the display element (OLED in Fig 3); a second inclination structure (outer 520 adjacent to inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34) at least partially surrounding the first inclination structure in a plan view (Figs 2,4), and being spaced from the first inclination structure on the thin-film encapsulation layer 160; and a planarization layer (530 in Fig 3, col 5, line 30 to col 6,line 30) covering the first inclination structure (inner 520) and the second inclination structure (outer 520). Re-claim 3, wherein a width of a wall of the first inclination structure (inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34; Fig 5, col 5, line 65 to col 6) is different from a width of a wall of the second inclination structure (outer 520 in Figs 2-4; col 5, line 30 to col 6, line 34). Re-claim 4, further comprising a third inclination structure (another outer 520 in Figs 2-4; col 5, line 30 to col 6, line 34; Figs 2,4) having a third inclination structure at least partially surrounding the second inclination structure (outer 520 adjacent to the inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34) with the same height (Figs 5,3,4).  Re-claim 6, wherein the second inclination structure (outer 520 adjacent to inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34) has a closed loop shape (Figs 2-4).  Re-claim 7, wherein a cross-sectional shape of the first inclination structure (inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34; Figs 11-13, col 7-8) has a tapered inclination (Figs 11-13), and an upper surface of the first inclined structure is smaller than a lower surface of the first inclined structure (as shown in Figs 11-13).  Re-claim 10, the display element is an organic light-emitting diode (OLED in Fig 3, col 5, lines 15-20).
Re-claim 1: As described above, Kook already teaches the planarization layer, but lacks employing teaching the planarization layer having a refractive index that is different from a refractive index of the first inclination structure and the second inclination structure. 
However, Goto teaches (at Figs 1-8; para 53-94) the planarization layer (e.g. 12 in Fig 1) covering the plurality of inclination structures including the first inclination structure (e.g. 14 in Fig 1) and the second inclination structure (e.g. another 14 in Fig 1), wherein the planarization layer is having the refractive index that is different from or greater than the refractive index of the first inclination structure and the second inclination structure (paragraphs 53,59,63 for lower refractive index of the structures).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic light emitting device of Kook by providing the planarization layer having the refractive index different from or greater than the refractive index of the first inclination structure and the second inclination structure, as taught by Goto.  This is because of the desirability to controlling a view angle by reflecting the light beam inside so as to improve a screen brightness.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (8,618,730) and Goto (2006/0245060), as applied to claims 1,3,4,6,7,10 above, and further of Kim (2016/0285038).
 Park and Goto teach the display device, as applied to claims 1,3,4,6,7,10 above, and fully repeated herein; and Re-claim 2, wherein Park teaches  wherein a height of the first inclination structure (inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34) is similar to a height of the second inclination structure (outer 520 in Figs 2-4; col 5, line 30 to col 6, line 34).
Re-claim 2:  As described above, Park already teaches the first inclination structure and the second inclination structure, but lacks having the first and second inclination structures having different height and width.
However, Kim teaches (Figs 2,6; paragraphs 35-68) the display device comprising the first inclination structure (120, Fig 2, para 66-68) and the second inclination structure (130, Fig 2; para 72) at least partially surrounding the first inclination structure, wherein re-claim 2, a height of the first inclination structure (120, Fig 2, para 66-68) is greater than a height of the second inclination structure (130, Fig 2; para 72).  
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention was made to provide the display device of Park by employing the first and second inclination structures having different height, as taught by Kim ‘038, because of the desirability to employing the inclination structures having different sizes and shapes for reflecting light from the display element in the direction toward the front surface, and because it has been held to be obvious to select a height value by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (8,618,730) and Goto (2006/0245060), as applied to claims 1,3,4,6,7,10 above, and further of Choi (9,966,553). 
 Park and Goto teach the display device, as applied to claims 1,3,4,6,7,10 above, and fully repeated herein; and Re-claim 5, Park teaches wherein a height of the first inclination structure (inner 520 in Figs 2-4; col 5, line 30 to col 6, line 34) is similar to a height of the second inclination structure (outer 520 in Figs 2-4; col 5, line 30 to col 6, line 34.
Re-claim 5: As described above, Park already teaches the first inclination structure and the second inclination structure having the same height, but lacks having a third inclination structure at least partially surrounding the second inclination structure with the different height.
However, Choi teaches (at Figs 2-3; col 7, line 30 to col 8; col 3-7) a plurality of inclination structures 520 wherein the height of the second inclination structure is greater than that of the third inclination structure (520 in Fig 3). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Park by employing the plurality of inclination structures including the second inclination structure having the height different from or greater than that of the third inclination structure, as taught by Choi. This is because of the desirability to guide and reflect the light emitted from of light emitting diode in the direction toward the front surface, thereby improving light extraction efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (8,618,730) and Goto (2006/0245060), as applied to claims 1,3,4,6,7,10 above, and further of Kim (2016/0285038).
 Park and Goto teach the display device, as applied to claims 1,3,4,6,7,10 above, and fully repeated herein; and Re-claim 9, wherein Park teaches wherein the thin-film encapsulation layer 400 (Fig 3, col 5, lines 15-30) comprises a first inorganic encapsulation layer 402, an organic encapsulation layer 403, and a second inorganic encapsulation layer 404.  
Re-claim 9:  As described above, Park lacks detailing about a dam in a peripheral area of the organic light-emitting display device that is around the display area, wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer directly contact each other outside the dam. 
However,  Kim ‘038 teaches (Fig 2, para 66-73,39) the display device comprising a dam 120 in a peripheral area of the display device 100b that is around the display area, wherein the thin-film encapsulation layer comprises a first inorganic encapsulation layer 320, an organic encapsulation layer 330, and second inorganic encapsulation layer 340, wherein the first inorganic encapsulation layer 320 and the second inorganic encapsulation layer 340 directly contact each other outside the dam (Fig 2, para 78).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic light emitting display device of Park by employing a dam in a peripheral area of the display device that is around the display area, wherein the thin-film encapsulation layer comprises inorganic/organic/inorganic encapsulation layer, and wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer directly contact each other outside the dam, as taught by Kim.  This is because of the desirability to prevent an overflow of the edge tail of the organic encapsulation layer, thereby improving the reliability of the display device. 

Double Patenting
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


 Claims 1-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-21 of U.S. Patent No. 11,069,759.    Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 1 and 10-11,12,13 anticipatively recite every limitations of the present claim 1 for a  display device, comprising: a substrate including a display area (patent claims 1 and 10,12,13) and a peripheral area (patent claims 11,19); a display element on the display area; a thin-film encapsulation layer (patent claims 10,12,13) covering the display element; a first inclination structure on the thin-film encapsulation layer, the first inclination structure being adjacent to the display element; a second inclination structure at least partially surrounding the first inclination structure in a plan view, and being spaced from the first inclination structure on the thin- film encapsulation layer; and a planarization layer covering the first inclination structure and the second inclination structure and having a refractive index that is different from a refractive index of the first inclination structure and is different from a refractive index of the second inclination structure (claims 10,1,12-13.
Regarding claim 2 : Patent claims 3,4,112-13 recite every limitations of the application claim 2.  Regarding claim 3: Patent claim 2 recites every limitations of the application claim 3.  Regarding claim 4: Patent claims 7-8 recite every limitations of the application claim 4.  Regarding claim 5 : Patent claims 7-8 recite every limitations of the application claim 5.  Regarding claim 6 : Patent claim 8 recites every limitations of the application claim 6.  Regarding claim 7 : Patent claim 9 recites every limitations of the application claim 7.  Regarding claim 8 : Patent claims 12,20 recite every limitations of the application claim 8.  Regarding claim  9: Patent claim 11 recites every limitations of the application claim 9.  Regarding claim 10 : Patent claims 1-21 recites every limitations of the application claim 10.


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822